Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-6 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach the steps of shortening the second facet and the fourth facet, and resulting in a first new girdle facet, wherein the first new girdle facet is directly connected to the table; making a cut parallel to the shortened fourth facet, proceeding from the first new girdle facet to the third facet, thereby: removing another portion of the crown and the pavilion, shortening the third facet, shortening the first new girdle facet to a first measurement, resulting in a second new girdle facet having a second measurement, wherein the second new girdle facet is directly connected to the table, and perpendicular shortened first new girdle facet, and wherein the shortened first new girdle facet and the second new girdle facet meet at a first point; and  cutting the pavilion such that the culet is directly under a second point that is within 1% deviation of half the first measurement from the first point and half the second measurement from the first point, in combination with other limitations set forth in claim 1.  
	
             Regarding claim 1, Shah (WO 2016/193989 A1), provided with the IDS submitted on 08/01/2019, teaches a method of cutting a diamond from a princess cut diamond, said princess cut diamond comprising: a table 1 (see annotated partial  Fig. 6A of Shah shown above); a crown 2 disposed below the table 1 a girdle 3 disposed beneath the crown 2, wherein the girdle 3 comprises four facets forming a substantially rectangular shape, wherein the four facets comprise a first facet 10 , a second facet 11 substantially perpendicular to the first facet, a third facet 13 substantially perpendicular to the second facet 11, and a fourth facet 14 substantially perpendicular to the third facet 13 and substantially perpendicular to the first facet 10; a pavilion 4 disposed below the girdle, and a culet 5 directly below a point substantially at the center of the girdle, wherein the method comprises: making a cut parallel to the third facet 13, proceeding from the second facet to the fourth facet, thereby: removing a portion of the crown and pavilion. 
                However, Shah does not disclose the steps of shortening the second facet and the fourth facet, and resulting in a first new girdle facet, wherein the first new girdle facet is directly connected to the table; making a cut parallel to the shortened fourth facet, proceeding from the first new girdle facet to the third facet, thereby: removing another portion of the crown and the pavilion, shortening the third facet, shortening the first new girdle facet to a first measurement, resulting in a second new girdle facet having a second measurement, wherein the second new girdle facet is directly connected to the table, and perpendicular shortened first new girdle facet, and wherein the shortened first new girdle facet and the second new girdle facet meet at a first point; and  cutting the pavilion such that the culet is directly under a second point that is within 1% deviation of half the first measurement from the first point and half the second measurement from the first point.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comment
2.         It should be noted that the amendments to the drawings, specification and claims submitted on 07/06/2022 have been acknowledged and entered.

              In view of the amendment to the drawings, specification and claims, objections to the drawings and specification and rejection of the claims under 35 U.S.C. 112, second paragraph, as set forth in the Non-Final Rejection mailed on 05/27/2022, have been withdrawn.  

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 13, 2022